



COURT OF APPEAL FOR ONTARIO

CITATION: Luangchaleun (Re), 2019 ONCA 674

DATE: 20190826

DOCKET: C66538

Watt, Pepall and Huscroft JJ.A.

IN THE MATTER OF:  KEVIN LUANGCHALEUN

AN APPEAL UNDER PART XX.1 OF THE
CODE

Andrew Menchynski, for the appellant

Nicole Rivers, for the Crown

No one appearing for the Person in Charge of Ontario
    Shores Centre for Mental Health Sciences.

Heard: August 23, 2019

On appeal against the disposition of the Ontario Review
    Board dated, September 14, 2018.

APPEAL BOOK ENDORSEMENT

[1]

The appellant appeals form the September 14, 2018 disposition of the
    Board, pursuant to which he was detained at Ontario Shores Centre for Mental
    Health Sciences. The sole issue on appeal is whether the Board erred in law or
    acted unreasonably in declining to impose a conditional discharge.

[2]

The appellant suffers from Schitzoaffective Disorder. The Board found
    that he has no insight into his condition and would not return to hospital if
    requested to do so. Moreover, he has a recurring pattern of medication
    noncompliance and substance abuse, which ultimately requires readmission to
    hospital in order to protect the public. His treating psychiatrist, Dr. Hill,
    testified that a detention order was necessary in order to permit the Hospital
    to approve housing for the appellant and to readmit him quickly in the event of
    deterioration.

[3]

We see no error in the Boards decision, nor can the Boards decision be
    impugned as unreasonable. It is well established that the need to supervise
    housing and readmit quickly if necessary are relevant considerations in
    determining whether a conditional discharge is appropriate.

[4]

The appellants next annual review is scheduled for September 24, 2019.
    The appropriateness of a conditional discharge can be revisited at that
    hearing, in light of the changes since the 2018 disposition.

[5]

The appeal is dismissed.


